Exhibit 10.3
VF EXECUTIVE DEFERRED SAVINGS PLAN II
(Adopted January 1, 2005 and amended and restated effective January 1, 2009)
     Prior to 2005, VF Corporation maintained the VF Executive Deferred Savings
Plan (the “Old EDSP”). In response to the addition of section 409A to the
Internal Revenue Code of 1986, as amended (the “Code”), VF Corporation ceased
participation in the Old EDSP effective December 31, 2004 and adopted the VF
Executive Deferred Savings Plan II (the “Plan”) effective January 1, 2005 which
served as an interim plan until necessary revisions, effective January 1, 2009,
could be made to bring the Plan into documentary compliance with Code section
409A. The Old EDSP shall continue to hold those vested accounts under the Old
Plan as of December 31, 2004.
     The Plan permits senior executive employees, who are among a select group
of management or highly-compensated employees of VF Corporation or a
Participating Employer, to defer compensation and be credited with matching
deferrals in a manner similar to that offered to other VF Corporation employees
who participate in the VF Corporation Retirement Savings Plan for Salaried
Employees (the “Savings Plan”). Those employees who are eligible to participate
in this Plan are not eligible to participate in the Savings Plan. In addition,
this Plan also provides an additional benefit (i.e., Company Retirement
Deferrals) for any eligible employee who begins employment with VF Corporation
or a Participating Employer on or after January 1, 2005 (or, earlier, if
determined by the VF Corporation Pension Plan Committee) and who is not eligible
to participate in the VF Corporation Pension Plan.
     The intention of VF Corporation is that the Plan be at all times maintained
on an unfunded basis for federal income tax purposes, administered as a “top
hat” plan exempt from the substantive requirements of the Employee Retirement
Income Security Act of 1974, as amended, and operated in accordance with the
requirements of section 409A of the Code.
SECTION I
DEFINITIONS
     Unless otherwise required by the context, the terms used herein shall have
the meanings as set forth below:
     1. “Accrued Benefit” means the sum of a Participant’s Basic Deferrals and
the vested portion of the Participating Employer’s Matching Deferrals and
Company Retirement Deferrals. A Participant’s Accrued Benefit shall also include
any Matching Deferrals that, as of December 31, 2004, were not vested under the
Old EDSP.
     2. “Basic Deferral” means that portion of a Participant’s Earnings elected
to be deferred under the terms of this Plan.

 



--------------------------------------------------------------------------------



 



     3. “Beneficiary” means the individual or entity named pursuant to the Plan
to receive benefit payments hereunder in the event of the death of the
Participant. In the case of any Participant who also was a participant in the
Old EDSP, such Participant’s Beneficiary under this Plan shall be the same
Beneficiary designated by the Participant under the Old EDSP unless and until a
different Beneficiary is otherwise designated.
     4. “Change of Control” means, for purposes of vesting under Article III,
the same as it does in the Company’s change of control agreements with its
senior management in place at the relevant time; provided, however, that if
there is ever a time that the Company no longer has any such agreements in place
with its senior management, then the Committee shall determine the meaning of
“Change of Control.” Notwithstanding the foregoing, for purposes of benefit
entitlement under Article VI and payment rights under Article VII, when used in
connection with a Participating Employer (including the Company), “Change of
Control” means the same as “change in the ownership or effective control of a
corporation” under Code section 409A.
     5. “Code Section 409A” means, collectively, Section 409A of the Code and
any Treasury regulations and guidance issued thereunder.
     6. “Committee” means the VF Corporation Pension Plan Committee, as
appointed from time to time by the Board of Directors of the Company. In the
event the Committee has delegated an authority or responsibility under this Plan
in accordance with subsection 3 of Section X, the term “Committee” where used
herein shall be deemed to refer to the applicable delegate.
     7. “Company” means VF Corporation, a Pennsylvania corporation.
     8. “Company Controlled Group” shall include the Company and each related
company or business which is part of the same controlled group under Code
sections 414(b) or 414(c); provided that in applying Code section 1563(a)(1) —
(a)(3) for purposes of determining a controlled group of corporations under Code
section 414(b) and in applying Treasury Regulation section 1.414(c)-2 for
purposes of determining whether trades or businesses are under common control
under Code section 414(c), the phrase “at least 50 percent” is used instead of
“at least 80 percent.”
     9. “Company Retirement Deferral” means the additional deferral amount
credited to a Participant by a Participating Employer under the terms of
Subsection 3 of Section III of this Plan.
     10. “Deferrals” means, collectively, a Participant’s Basic, Matching, and
Company Retirement Deferrals under the Plan (and, unless specified otherwise,
shall include any gains or losses attributable thereto).
     11. “Earnings” means the Participant’s total compensation, including any
salary and any cash bonus payments made to a Participant by a Participating
Employer in the relevant year under a Participating Employer’s performance-based
incentive compensation plans.

2



--------------------------------------------------------------------------------



 



For purposes of the Plan, Earnings shall be determined without regard to any
salary or bonus deferrals or reductions which may be made by a Participant
pursuant to section 401(k) or section 125 of the Code. However, Earnings shall
not include any reimbursement for expenses paid to a Participant by a
Participating Employer nor shall it include any payments or contributions made
by a Participating Employer to a plan or arrangement, on behalf of a
Participant, which results in imputed income to the Participant for federal
income tax purposes. In the discretion of the Committee, a Participant’s
deferral election may identify additional forms of compensation to be included
in or excluded from the Participant’s Earnings.
     12. “Excess Earnings” means:
          (a) Earnings received by a Participant during a Plan Year in excess of
the annual compensation limit described in section 401(a)(17) of the Code (as
adjusted by the Secretary of the Treasury); and
          (b) Earnings not described in (a) above with respect to which the
Participant did not receive an allocation of Company Retirement Contributions
under the Savings Plan because such Earnings were deferred as Basic Deferrals
under this Plan.
     13. “Initial Eligibility Date” means the earliest date on which a newly
eligible employee may participate in the Plan. The Initial Eligibility Date
shall be established by the Committee and may not be earlier than the date the
employee is notified, in writing, by the Participating Employer of the material
terms of the Plan.
     14. “Matching Deferral” means the additional deferral amount credited to a
Participant by a Participating Employer under the terms of Subsection 2 of
Section III of this Plan. In addition, the term “Matching Deferral” shall
include any Matching Deferrals (and any gains and losses credited thereon) that,
as of December 31, 2004, were not vested under the Old EDSP.
     15. “Old EDSP” means the VF Executive Deferred Savings Plan, as it may be
amended from time to time.
     16. “Participant” means an eligible employee who participates in this Plan
in accordance with its provisions.
     17. “Participating Employer” means the Company and each related company or
business within the Company Controlled Group the eligible employees of which are
designated by the Committee to participate in this Plan with respect to Basic
and Matching Deferrals and/or Company Retirement Deferrals.
     18. “Performance-Based Compensation” shall have the meaning as set forth
under Code section 409A.
     19. “Plan” means the VF Executive Deferred Savings Plan II as it may be
amended subsequently from time to time.

3



--------------------------------------------------------------------------------



 



     20. “Plan Year” means the calendar year.
     21. “Service” means the sum of (i) the vesting service, if any, the
Participant accrued, or such service as is recognized for the Participant, under
the VF Corporation Retirement Savings Plan for Salaried Employees as of the date
the Participant commences participation in this Plan (or, if earlier, the date
the Participant commenced participation in the Old EDSP), (ii) service, if any,
while eligible to participate under the Old EDSP, and (iii) service while
eligible to participate under this Plan. An employee shall be credited with
Service under (iii) hereof for each calendar month during which he or she
performs services while eligible to participate in this Plan determined, for
these purposes, without regard to any period of suspension attributable to a
hardship withdrawal under Section VIII. Service shall also include the following
periods:
          (a) Any leave of absence from employment which is authorized by the
Participating Employer;
          (b) Any period of military service in the Armed Forces of the United
States required to be credited by law; provided, however, that the Participant
returns to the employment of a Participating Employer within the period his or
her re-employment rights are protected by law; and
          (c) Service with any entity or enterprise related to the Company if,
and to the extent that, the Committee determines that such service should be
counted.
     22. “Severance from Service” shall have the same meaning as the term
“separation from service” as set forth under Code section 409A. Notwithstanding
the foregoing, a Severance from Service does not occur if a Participant is
transferred to another Participating Employer or any member of the Company
Controlled Group.
     23. “Social Security Wage Base” means the applicable dollar amount for the
Plan Year of the contribution and benefit base as determined under section 230
of the Social Security Act.
     24. “Specified Employee” means as of any given date, the one-hundred
(100) highest compensated employees as of the end of the preceding Plan Year;
provided that the group of one-hundred (100) employees shall include at least
fifty (50) officers, and provided further that such group of employees and
officers shall be determined from a listing of same drawn from the Company
Controlled Group, and complied as of the end of such preceding Plan Year.
     25. “Spouse” means the person to whom the Participant is legally married at
the time relevant to any determination under the Plan.
     26. “Total Disability” means a physical or mental impairment that qualifies
a Participant for disability benefits under a long-term disability benefits plan
maintained by a Participant’s Participating Employer and/or eligibility for
disability benefits under the Social

4



--------------------------------------------------------------------------------



 



Security Act; provided that such impairment would also qualify as a “disability”
as defined in Code section 409A. All determinations of Total Disability for
purposes of this Plan shall be based on the fact that the Participant is in
receipt of disability payments under either or both the above-referenced
disability benefits plans.
SECTION II
ELIGIBILITY
     1. Requirements. An individual shall be eligible to elect to contribute
Basic Deferrals and be credited with Matching Deferrals if he or she is working
for a Participating Employer in a capacity classified by the Participating
Employer as that of an employee and, for compensation purposes, is assigned by
the Participating Employer to grade 20 (or its equivalent) or above. An
individual shall be eligible to be credited with Company Retirement Deferrals if
he or she satisfies the foregoing requirements and satisfies the requirements of
Subsection 3(a) of Section III. An employee shall be eligible to participate
only if the employee is so notified, in writing, by the Participating Employer
of the material terms of the Plan and the employee’s Initial Eligibility Date.
     2. Participation. Participation in this Plan by an eligible employee is
voluntary with respect to the right to elect to contribute Basic Deferrals and
be credited with Matching Deferrals but is mandatory with respect to Company
Retirement Deferrals.
     3. Termination of Participation. In the event that a Participant ceases to
be an eligible employee, the Participant’s Basic Deferral election shall remain
in effect through the end of the Plan Year in which the Participant remains
employed but has ceased to be an eligible employee (and such Participant shall
remain eligible to be credited with Company Retirement Deferrals during such
period), and thereafter, the Participant shall make no further Basic Deferrals
(or be credited with Company Retirement Deferrals) unless and until the
Participant again becomes an eligible employee.
SECTION III
DEFERRALS
     1. Basic Deferrals.
          (a) Election. A Participant may elect to defer any portion of his or
her Earnings (“Basic Deferral”) by directing his or her Participating Employer
to reduce his or her Earnings by an amount authorized by the Participant in the
form and manner designated by the Committee provided, however, that a
Participant may not elect to defer an amount under this Plan that, when
aggregated with any similar amount deferred under any other nonqualified
deferred compensation plan maintained by the Company would either (A) with
regard to annual salary, result in a reduction of his or her annual salary below
the lesser of: (1) the Social

5



--------------------------------------------------------------------------------



 



Security Wage Base, or (2) fifty percent (50%) of annual salary, or (B) with
regard to bonuses, exceed one hundred percent (100%) of any cash bonus payment
that qualifies as Earnings; provided the following requirements are met:
               (i) With respect to deferrals of a Participant’s Earnings other
than Performance-Based Compensation, a Participant’s Basic Deferral Election
shall be made no later than the December immediately preceding the Plan Year to
which the election relates;
               (ii) With respect to deferrals of Performance-Based Compensation,
a Participant’s Basic Deferral Election shall be made no later than six
(6) months preceding the end of the performance period to which the
Performance-Based Compensation relates;
               (iii) Notwithstanding the foregoing, with respect to an
individual who is first eligible to participate in the Plan, such individual may
submit a Basic Deferral Election within the first thirty (30) days after the
individual’s Initial Eligibility Date with respect to: (A) salary to be paid for
services to be performed after the Basic Deferral Election is submitted, and (B)
Performance-Based Compensation, if so permitted by the Committee at the time,
provided that such election shall be prorated in accordance with Code section
409A; and
               (iv) In the event a Participant is on a bona fide leave of
absence with the Participating Employer’s consent, or in military service in
conformity with the Participating Employer’s policies, such Participant’s Basic
Deferrals shall continue if Earnings are being continued by the Participating
Employer.
          (b) Vesting. A Participant shall have a nonforfeitable right to his or
her Basic Deferrals.
          (c) Change of Election. The percentage or amount of Earnings
designated by a Participant as a Basic Deferral for any given Plan Year shall
continue in effect for such Plan Year, notwithstanding any change in Earnings.
          (d) Manner of Deferral. A Participant’s Basic Deferrals may be taken
from the Participant’s Earnings ratably during the applicable Plan Year or in
any other manner determined by the Committee; provided that such Basic Deferrals
during the Plan Year, in the aggregate, reflect the Participant’s Basic Deferral
Election in accordance with Code section 409A.
          (e) Hardship. In the event a Participant receives a hardship
withdrawal pursuant to Section VIII or in the event the Participant receives a
hardship distribution (as defined in Treasury Regulations section
1.401(k)-1(d)(3)) under the Company’s 401(k) plan, such Participant’s Basic
Deferral Election with respect to the Plan Year during which such hardship
withdrawal under this Plan or hardship distribution under the Company’s 401(k)
plan occurs shall be cancelled in accordance with Code section 409A. The
Participant

6



--------------------------------------------------------------------------------



 



may submit a new Basic Deferral Election with respect to future Plan Years to
the extent permitted under this Subsection 1 of this Section III.
     2. Matching Deferrals.
          (a) Amount. The Participating Employer shall credit an additional
deferral amount (“Matching Deferral”) equal to 50% of a Participant’s Basic
Deferral; provided, however, that such Matching Deferral shall not exceed
$12,500 for any given Plan Year or such other amount as the Committee shall
approve from time to time.
          (b) Vesting. A Participant shall become vested in his or her Matching
Deferrals at the rate of one-sixtieth (1/60th) per month of Service.
Notwithstanding the foregoing, a Participant shall become 100% vested in his or
her Matching Deferrals if, prior to his or her Severance from Service the
Participant attains age sixty-five (65), incurs a Total Disability, dies, or a
Change of Control of the Company occurs.
          (c) Forfeitures. A Participant shall forfeit, upon his or her
Severance from Service prior to becoming vested in accordance with Subsection
2(b) of this Section III, any right to Matching Deferrals in which he or she is
not vested.
     3. Company Retirement Deferrals.
          (a) Amount. A Participating Employer shall credit an additional
deferral amount (“Company Retirement Deferral”) equal to the percentage of the
Excess Earnings of each eligible Participant employed by such Participating
Employer in accordance with the following schedule:

          Years of Service   Percentage of Excess Earnings
Less than 10
    2 %
10, but less than 15
    3 %
15, but less than 20
    4 %
20 or more
    5 %

          A Participant shall be eligible for Company Retirement Deferrals under
the Plan only if he or she began employment with the Participating Employer on
or after January 1, 2005 (or earlier, if determined by the Committee) and is
either not covered by the VF Corporation Pension Plan or not eligible to
actively participate in the VF Corporation Pension Plan. For purposes of the
above schedule, the term “Years of Service” shall mean each 12-month period of
Service accrued by the Participant after December 31, 2004, unless otherwise
determined by the Committee.
          (b) Vesting. A Participant shall become vested in his or her Company
Retirement Deferrals at the rate of one-sixtieth (1/60th) per month of Service.
Notwithstanding the foregoing, a Participant shall become 100% vested in his or
her Company Retirement

7



--------------------------------------------------------------------------------



 



Deferrals if, prior to his or her Severance from Service, the Participant
attains age sixty-five (65), incurs a Total Disability, dies, or a Change of
Control of the Company occurs.
          (c) Forfeitures. A Participant shall forfeit upon his or her Severance
from Service prior to becoming vested in accordance with Subsection 3(b) of this
Section III, any right to Company Retirement Deferrals in which he or she is not
vested.
SECTION IV
INVESTMENT
     1. Investment Election. A Participant may elect, pursuant to procedures
established by the Committee and subject to applicable limitations herein, that
his or her Basic, Matching, and Company Retirement Deferrals be credited with
gains and losses as if such Deferrals had been invested (in increments of at
least one percent (1%)) in one or more of the investment funds offered under the
Plan, as may be determined by the Committee from time to time; provided,
however, that a Participant may not elect to have any Company Retirement
Deferrals credited with gains and losses as if such amounts had been invested in
a fund composed of common stock of the Company (the “VF Corporation Stock
Fund”).
     2. Change of Investment Election. A Participant may elect, pursuant to
procedures established by the Committee and subject to applicable limitations
herein, a change with respect to his or her previously-made investment election.
     3. Special Rule for Certain Participants Who Invest in the VF Corporation
Stock Fund. If a Participant who is either a director or officer of the Company
or otherwise subject to Section 16 of the Securities Exchange Act of 1934 (the
“Exchange Act”) has Basic or Matching Deferrals which, under this Plan, are
credited with gains and losses as if invested in the VF Corporation Stock Fund,
then such amounts shall continue to be so credited until such Participant’s
Severance from Service, Total Disability, or death, and, prior thereto, shall
not be available for hardship withdrawal pursuant to Section VIII except as
provided therein. Any Participant who becomes subject to this limitation by
reason of being appointed a director or officer of the Company or to such other
position subject to Section 16 of the Exchange Act may elect, in accordance
Subsection 2, that any portion of his or her prior Deferrals that had been
previously credited with gains and losses as if invested in the VF Corporation
Stock Fund be changed to a different fund or funds under this Plan; provided,
however, that such election is made and such change is implemented prior to the
date of such appointment. For purposes of this Subsection 3, the term “officer”
shall have the same meaning as that term is defined in Rule 16a-1(f) under the
Exchange Act.

8



--------------------------------------------------------------------------------



 



SECTION V
RECORDS
     The Committee shall create and maintain, or may direct a third party to
create and maintain, adequate records, in book entry form, for each Participant
of Basic, Matching, and Company Retirement Deferrals. Each Participant shall, to
the extent permitted by the Committee, have electronic access to the status of
his or her account balance and vested percentage.
SECTION VI
PLAN BENEFITS
     1. Severance from Service. Upon a Participant’s Severance from Service, he
or she shall be entitled to his or her Accrued Benefit payable in accordance
with Section VII.
     2. Death. In the event of the death of a Participant prior to Severance
from Service, the Participant’s Beneficiary shall be entitled to a benefit equal
to the Participant’s Accrued Benefit payable in accordance with Section VII. In
the event of the death of a Participant after a Severance from Service, the
Participant’s Beneficiary shall be entitled to that part, if any, of the
Participant’s Accrued Benefit which has not yet been paid to the Participant
payable in accordance with Section VII.
     3. Total Disability. In the event a Participant incurs a Total Disability
prior to Severance from Service, the Participant shall be entitled to his or her
Accrued Benefit payable in accordance with Section VII.
     4. Change of Control. In the event a Participant’s Participating Employer
undergoes a Change of Control prior to a Participant’s Severance from Service,
the Participant shall be entitled to his or her Accrued Benefit payable in
accordance with Section VII.
     5. Beneficiary. Each Participant may designate a Beneficiary (along with
alternate beneficiaries) to whom, in the event of the Participant’s death, any
benefit is payable hereunder. Each Participant has the right to change any
designation of Beneficiary and such change automatically revokes any prior
designation. A designation or change of Beneficiary must be in writing on forms
supplied by the Committee and any change of Beneficiary shall not become
effective until filed with the Committee; provided, however, that the Committee
shall not recognize the validity of any designation received after the death of
the Participant. The interest of any Beneficiary who dies before the Participant
shall terminate unless otherwise provided. If a Beneficiary is not validly
designated, or is not living or cannot be found at the date of payment, any
amount payable pursuant to this Plan shall be paid to the Spouse of the
Participant if living at the time of payment, otherwise in equal shares to such
of the children of the Participant as may be living at the time of payment;
provided, however, that if there is no surviving Spouse or child at the time of
payment, such payment shall be made to the estate of the Participant.

9



--------------------------------------------------------------------------------



 



SECTION VII
PAYMENT OF BENEFITS
     1. Normal Form. The normal form for the payment of a Participant’s Accrued
Benefit shall be a lump-sum payment in cash payable to the Participant not
earlier than the first business day of the month occurring three full calendar
months following the event giving rise to the distribution and not later than
the close of the Plan Year during which such three month period ends or any such
later date as may be permitted under Code section 409A.
     2. Installments. Notwithstanding the foregoing, a Participant may elect in
the form and manner designated by the Committee, that payment of his or her
Accrued Benefit be made in annual installments over a period of not more than
ten (10) years. Such election must be made to the Committee at the same time
that the Participant makes his or her Basic Deferral Election for such Plan Year
in accordance with Subsection 1 of Section III.
     3. Death.
          (a) If a Participant dies prior to a Severance from Service, his or
her Accrued Benefit shall be distributed to his or her Beneficiary in a lump-sum
payment in cash in accordance with Subsection 1 of this Section VII unless the
Participant has elected an installment form of distribution in accordance with
Subsection 2 of this Section VII, in which case, distribution to the Beneficiary
shall be made in accordance with such election.
          (b) If a Participant dies after a Severance from Service, his or her
Accrued Benefit shall be distributed to his or her Beneficiary in the same form
and at the same time as it would have been paid to the Participant had he or she
survived.
     4. Change of Control.
          (a) In the event of a Change of Control of a Participant’s
Participating Employer (other than the Company), his or her Accrued Benefit
shall be distributed in a lump sum payment in accordance with Subsection 1 of
this Section VII unless the Participant has elected an installment form of
distribution in accordance with Subsection 2 of this Section VII, in which case,
distribution to the Participant shall be made in accordance with such election.
          (b) In the event of a Change of Control of the Company, all Accrued
Benefits under the Plan (regardless of whether or not in pay status) shall be
distributed in a lump sum payment as soon as practicable and in accordance with
procedures determined by the Committee.
     5. Specified Employee Restrictions. During any period in which the stock of
any member of the Company Controlled Group is publicly traded on an established
securities market, in the event benefits become payable to a Participant who is
a Specified Employee due to the Participant’s Severance from Service,
distribution of the Participant’s Accrued Benefit shall not commence any earlier
than six (6) months following the Participant’s Severance from Service. Any
payment that would have been made during such six (6) month period shall be

10



--------------------------------------------------------------------------------



 



retained in the Plan as part of the Participant’s Accrued Benefit (and credited
with any applicable earnings and losses) and paid as soon as administratively
feasible following the end of the six (6) month period.
SECTION VIII
HARDSHIP WITHDRAWALS
     Distribution may be made to a Participant of some or all of his or her
Accrued Benefit (excluding any Company Retirement Deferrals) in the event of an
unforeseeable emergency; provided, however, that such a distribution shall not
be made to any Participant who is a director of the Company or an officer as
defined in Subsection 3 of Section IV or otherwise subject to Section 16 of the
Exchange Act, from any Basic or Matching Deferrals which have been credited with
gains and losses as if invested in the VF Corporation Stock Fund unless approved
by the Committee. The Participant shall file a written request with the
Committee, and the Committee shall determine in its sole discretion, if an
unforeseeable emergency exists, based on the facts of each case. For this
purpose, “unforeseeable emergency” shall have the meaning as set forth under
Code section 409A.
SECTION IX
FUNDING STATUS
     This Plan is unfunded. All obligations hereunder shall constitute an
unsecured promise of the Company to pay a Participant’s benefit out of the
general assets of the Company, subject to all of the terms and conditions of the
Plan, as amended from time to time, and applicable law. A Participant shall have
no greater right to benefits provided hereunder than that of any unsecured
general creditor of the Company.
SECTION X
ADMINISTRATION
     1. Powers and Responsibilities. The Plan shall be administered by the
Committee which shall have the following powers and responsibilities.
          (a) to amend the Plan;
          (b) to terminate the Plan;
          (c) to construe the Plan, make factual determinations, decide all
benefit requests made by a Participant or any other person, correct defects, and
take any and all similar actions considered by the Committee to be necessary to
administer the Plan, with any such determinations under or interpretations of
the Plan made in good faith by the Committee to be final and conclusive for all
purposes;

11



--------------------------------------------------------------------------------



 



          (d) determine the investment options which may be utilized under the
Plan, including any default option to be utilized if a Participant makes no
investment request;
          (e) to designate a related company or business as a Participating
Employer and to revoke such status if, in the Committee’s discretion, such
action is in the best interest of the Company; and
          (f) to take all other actions and do all other things which are
considered by the Committee to be necessary to the administration of the Plan.
     2. Actions Conclusive. The Committee shall have complete discretion in
carrying out its powers and responsibilities under the Plan, and its exercise of
discretion hereunder shall be final and conclusive.
     3. Delegation. The Committee may, in writing, delegate some or all of its
powers and responsibilities to any other person or entity.
     4. Meetings. The Committee may hold meetings upon such notice, at such time
or times, and at such place or places as it may determine. The majority of the
members of the Committee at the time in office shall constitute a quorum for the
transaction of business at all meetings and a majority vote of those present and
constituting a quorum at any meeting shall be required for action. The Committee
may also act by written consent of a majority of its members.
     5. Rules of Administration. The Committee may adopt such rules for
administration of the Plan as is considered desirable, provided they do not
conflict with the Plan.
     6. Agents. The Committee may retain such counsel, and actuarial, medical,
accounting, clerical and other services as it may require to carry out the
provisions and purposes of the Plan.
     7. Reliance. The Committee shall be entitled to rely upon all tables,
valuations, certificates, and reports furnished by any duly appointed auditor,
or actuary, upon all certificates and reports made by any investment manager, or
any duly appointed accountant, and upon all opinions given by any duly appointed
legal counsel.
     8. Liability and Indemnification. No member of the Committee shall be
personally liable by virtue of any instrument executed by the member, or on the
member’s behalf, as a member of the Committee. Neither the Company nor a
Participating Employer, nor any of their respective officers or directors, nor
any member of the Committee, shall be personally liable for any action or
inaction with respect to any duty or responsibility imposed upon such person by
the terms of the Plan except when the same is finally judicially determined to
be due to the self dealing, willful misconduct or recklessness of such person.
The Company shall indemnify and hold harmless its officers, directors, and those
of any Participating Employer, and each member of the Committee against any and
all claims, losses, damages, expenses (including attorneys’ fees and the
advancement thereof), and liability (including, in

12



--------------------------------------------------------------------------------



 



each case, amounts paid in settlement), arising from any action or failure to
act regarding the Plan, to the greatest extent permitted by applicable law. The
foregoing right of indemnification shall be in addition to any other rights to
which any such person may be entitled.
     9. Conflict of Interest. If any Participant is a member of the Committee,
he or she shall not participate as a member of the Committee in any
determination under the Plan relating specifically to his or her Basic,
Matching, or Company Retirement Deferrals.
SECTION XI
MODIFICATION AND TERMINATION
     The Committee reserves the right to terminate this Plan at any time or to
modify, amend or suspend it from time to time, such right to include, without
limitation, the right to distribute any and all Accrued Benefits following a
termination of the Plan. Any such termination, modification, amendment or
suspension shall be effective at such date as the Committee may determine and
may be effective as to all Participating Employers, or as to one or more
Participating Employers, and their respective employees. The Committee shall
notify all affected Participants of any such termination, modification,
amendment or suspension and, in appropriate circumstances as determined by the
Committee, shall also notify the relevant Participating Employers. A
termination, modification, amendment or suspension may affect Participants
generally, by class or individually, and may apply irrespective of whether they
are past, current or future Participants; provided, however, that any such
action may not eliminate or reduce the Accrued Benefit of any Participant as of
the effective date of such action.
SECTION XII
GENERAL PROVISIONS
     1. No Employment Right. Nothing contained herein shall be deemed to give
any employee the right to be retained in the service of the Company or a
Participating Employer, as applicable, or to interfere with the rights of any
such employer to discharge any employee at any time.
     2. Interest Not Assignable. It is a condition of this Plan, and all rights
of each Participant shall be subject thereto, that no right or interest of any
Participant under this Plan or in his or her credited Deferrals shall be
assignable or transferable in whole or in part, either directly or by operation
of law or otherwise, including without limitation, execution, levy, garnishment,
attachment, pledge, bankruptcy, or in any other manner, subject, however, to
applicable law, but excluding devolution by death or mental incompetency, and no
right or interest of any Participant under this Plan or in his or her credited
Deferrals shall be liable for or subject to any obligation or liability of such
Participant, subject, however, to applicable law.
     3. Taxes and Withholding. All Deferrals and payments under the Plan shall
be subject to such taxes and other withholdings (federal, state or local) as may
be due thereon,

13



--------------------------------------------------------------------------------



 



and the determination of the Committee as to withholding with respect to
Deferrals and payments shall be binding upon the Participant and each
Beneficiary.
     4. Sale of Assets. The sale of all or substantially all of the assets of
the Company, or a merger, consolidation or reorganization of the Company wherein
the Company is not the surviving corporation, or any other transaction which, in
effect, amounts to a sale of the Company or voting control thereof, shall not
terminate this Plan or any related agreements and the obligations created
hereunder or thereby and the same shall be binding upon the successors and
assigns of the Company.
     5. Legal Incapacity. If a Participant or Beneficiary entitled to receive
any benefits hereunder is deemed by the Committee or is adjudged to be legally
incapable of giving valid receipt and discharge for such benefits, the benefits
will be paid to such persons as the Committee designates or to the duly
appointed guardian.
     6. Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, notwithstanding
the conflict of law rules applicable therein.
     7. Compliance with Code Section 409A. Notwithstanding any other provision
of the Plan to the contrary, the Plan shall be administered in accordance with
all applicable requirements of Code section 409A and the regulations or guidance
issued with regard thereto, and any distribution, acceleration or election
feature that could result in the early inclusion in gross income shall be deemed
restricted or limited to the extent necessary to avoid such result.
[END]

14



--------------------------------------------------------------------------------



 



Pursuant to its authority under Sections X and XI of the Plan, as adopted
effective January 1, 2005, the Committee, as evidenced by the signatures of its
members below, hereby amends and restates the Plan effective January 1, 2009 for
the stated purposes set forth herein and this amended and restated Plan shall,
on and after such effective date, be applicable to all Participating Employers
and their respective employees until such time as the Committee may, in its
discretion, further amend or take any other authorized action with respect to
the Plan.
APPROVED BY:

                  /s/ Candace S. Cummings       Candace S. Cummings             
    October 30, 2008 /s/ Frank C. Pickard III       Frank C. Pickard III       
            /s/ Susan L. Williams       Susan L. Williams           

15